UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1507


RAY A. COLE,

                  Plaintiff - Appellant,

             v.

TEAMSTERS LOCAL 391; DONNY BROWN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:08-cv-00499-TDS-WWD)


Submitted:    November 16, 2009             Decided:   December 30, 2009


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray A. Cole, Appellant Pro Se.     J. David James, SMITH, JAMES,
ROWLETT & COHEN, LLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ray A. Cole seeks to appeal the district court’s order

adopting      the     recommendation    of   the     magistrate       judge     and

dismissing     his    civil   action   against     Teamsters     Local   391    and

Donny Brown.         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                This appeal period

is mandatory and jurisdictional.             Bowles v. Russell, 551 U.S.

205, 214 (2007); see United States v. Urutyan, 564 F.3d 679, 685

(4th Cir. 2009) (discussing Bowles and the appeal periods under

Fed. R. App. P. 4(a)).

              The district court’s order was entered on the docket

on March 30, 2009.          Accordingly, in order for Cole’s appeal to

be timely, it must have been filed by April 29, 2009.                    Cole did

not file a notice of appeal until April 30, 2009.                  Because Cole

failed   to    file    a   timely   notice   of    appeal   or   to    obtain    an

extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are



                                        2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3